 

Exhibit 10.1

 

Long Island Iced Tea Corp.

116 Charlotte Avenue

Hicksville, New York 11801

 

September 29, 2016

 

Mr. Julian Davidson

27 Ronaki Road,

Mission Bay

Auckland

New Zealand

 

Mr. Davidson:

 

This will confirm the amended and restated terms and conditions of the
consulting agreement (this “Agreement”) between Long Island Iced Tea Corp. (the
“Company”) and Julian Davidson (the “Consultant”):

 

1. Services. The Company hereby retains Consultant to serve as the Company’s
Executive Chairman and to perform such duties as are customarily provided by
executive chairman of similar companies (the “Services”). During any period
during which the Consultant is providing the Services hereunder, the Company
shall not retain any other person to provide the Services.     2. Term. The term
of this Agreement commenced on the original date of the Agreement and shall
continue until terminated in accordance with this Section (the “Term”).

 

  a) Either party may terminate this Agreement at any time on thirty (30) days’
prior written notice.         b) If the Consultant has received a visa from the
United States government allowing him to be employed in the United States,
Consultant may enter into an employment agreement with the Company substantially
in the form of Exhibit A hereto and this Agreement shall be deemed to have been
terminated as of the date of the employment agreement.

 

3. Compensation; Expense Reimbursement; Office Space.

 

  a) The Company agrees to reimburse Consultant for all reasonable and
documented travel and other costs or expenses that are incurred or paid by
Consultant during the Term in connection with the performance of the Services
and have been approved in writing in advance by the Company including, but not
limited to, expenses incurred from brand design specialists, Claessens, and
sales and market data from Nielsen. The Company shall pay undisputed expenses
within thirty (30) days after the Company’s receipt of documentation from
Consultant. The Company also agrees that it or an affiliate will make available
to Consultant offices and facilities in New York and Auckland, New Zealand in
order for Consultant to perform the Services hereunder.

 

   

   

 

  b) As compensation for the Services:

 

    i) Commencing on the date set forth above and ending on the last day of the
Term (the “Compensation Period”), the Company shall pay Consultant a fee of
$20,833 per month in cash (“Monthly Consulting Fee”), payable within fifteen
(15) days after the end of each calendar month, prorated based on the number of
days for any partial calendar month in the Compensation Period.             ii)
The Company shall pay to Consultant an incentive cash bonus (“Commencement
Bonus”) of $75,000 on the date set forth above and $165,000 on the first
anniversary of the date set forth above. The Company shall also issue to
Consultant 15,000 shares of the Company’s Common Stock (“Commencement Shares”).
Consultant agrees that the Commencement Shares shall not be transferable by him
until the first anniversary of the date set forth above.             iii)
Consultant shall be eligible to be paid an annual additional fee (“Additional
Fee”) of up to $125,000 based on Consultant’s performance over each calendar
year (prorated for the partial year at the beginning of the Term). The
Additional Fee (if any) will be determined by the Compensation Committee of the
Board (the “Committee”) in its sole discretion. The Additional Fee will be paid
in cash and/or stock as per the recommendation of the Committee.             iv)
The Company shall provide Consultant with a suitable leased automobile for
business use and shall pay for all other costs associated with the use of the
vehicle, including insurance costs, repairs and maintenance. The Company shall
not be required to expend more than $750 per month for the costs of leasing such
automobile. In lieu of a leased automobile provided by the Company, Consultant
may request by way of substitution the sum of $750 per month for the
reimbursement of Consultant’s out-of-pocket costs for his own automobile
expenses.             v) If the Company has completed an offering or offerings
that raises gross proceeds of at least $3,000,000 from the sale of its equity
securities, then the Company shall issue to Consultant 20,000 shares of the
Company’s Common Stock (the “Shares”) and an option to purchase 71,686 shares of
the Company’s Common Stock with an exercise price equal to the fair market value
of the Common Stock as of such date (the “Option”). Consultant will agree that
the Shares shall not be transferable by him until the first anniversary of the
date set forth above. Unless the Option may be granted pursuant to a long-term
incentive equity plan of the Company, the Option shall not be exercisable with
respect to any of the underlying shares prior to obtaining shareholder approval
of the grant thereof, and the Option shall be deemed cancelled, if shareholders
do not approve the grant thereof.             vi) The Committee will grant
Consultant additional options, restricted stock and/or other long term
incentives under the Company’s equity compensation plans on the same basis as
other similarly situated executive chairmen within the beverage industry.

 

  2 

   

 

4. Restrictive Covenants.

 

  a) Consultant acknowledges that:

 

    i) As a result of its consultancy with the Company, Consultant has obtained
and will obtain secret and confidential information concerning the Company and
its subsidiaries (“Confidential Information”). Confidential Information includes
all information whether of a technical, business or other nature (including,
without limitation, trade secrets, recipes, know-how and information relating to
the technology, customers, business plan, patents, promotional and marketing
activities, finances and other business affairs) that is or may be disclosed or
imparted to Consultant or that may be developed by Consultant in performance of
the Services. Confidential Information also includes all information concerning
any other plans for, or existence and progress of, potential business
combinations, acquisitions, financings, business expansions, mergers, sales of
assets, take-overs or tender offers involving the Company or its affiliates.
Confidential Information may be in any format, whether written, printed,
electronic, oral or in any other form or medium.             ii) The Company
will suffer substantial damage that will be difficult to compute if, during the
period of the consultancy with the Company or thereafter, Consultant should
divulge Confidential Information or compete with the Company.             iii)
The provisions of this Agreement are reasonable and necessary to protect the
business of the Company, to protect the Company’s trade secrets and Confidential
Information and to prevent loss to a competitor of a Consultant whose services
are special, unique and extraordinary.

 

  b) Consultant shall not at any time, during the term of this Agreement or
thereafter, divulge to any person or entity any Confidential Information
obtained or learned by it as a result of its consultancy with the Company,
except (i) in the course of performing its duties hereunder, (ii) with the
Company’s prior written consent, (iii) to the extent that any such information
is in the public domain other than as a result of Consultant’s breach of any of
its obligations hereunder or (iv) where required to be disclosed by court order,
subpoena or other government process. If Consultant shall be required to make
disclosure pursuant to the provisions of clause (iv) of the preceding sentence,
Consultant shall promptly, but in no event more than 48 hours after learning of
such subpoena, court order, or other government process, notify the Company and,
at the Company’s expense, Consultant shall: (a) take all reasonably necessary
and lawful steps required by the Company to defend against the enforcement of
such subpoena, court order or other government process, and (b) permit the
Company to intervene and participate with counsel of its choice in any
proceeding relating to the enforcement thereof.

 

  3 

   

 

  c) During the Term (the “Restricted Period”), Consultant, without the prior
written permission of the Company, shall not (i) be employed by, or render any
services to, any person, firm or corporation engaged principally in the beverage
industry or any other business which is directly in competition with any
“material” business conducted by the Company or any of its subsidiaries at the
time of termination or expiration of this Agreement (as used herein “material”
means a business which generated at least 10% of the Company’s consolidated
revenues for the last full fiscal year for which audited financial statements
are available) in the Priority Territory (as defined in Exhibit A hereto)
(“Competitive Business”); (ii) engage in any Competitive Business for his own
account; (iii) be associated with or interested in any Competitive Business as
an individual, partner, shareholder, creditor, director, officer, principal,
agent, employee, trustee, consultant, advisor or in any other relationship or
capacity; (iv) employ or retain, or have or cause any other person or entity to
employ or retain, any person who was employed or retained by the Company while
Consultant was engaged by the Company; or (v) solicit, interfere with, or
endeavor to entice away from the Company, for the benefit of a Competitive
Business, any of its customers, suppliers or any persons with whom the Company
has a contractual relationship. Notwithstanding the foregoing, nothing in this
Agreement shall preclude Consultant from investing his personal assets in any
manner he chooses, provided, however, that Consultant may not, during the
Restricted Period, own more than 4.9% of the equity securities of any
Competitive Business. Except as set forth above, Consultant is not restricted
from providing services to other entities or persons.         d) Consultant
shall promptly return, following the termination of this Agreement or upon
earlier request by the Company, all written materials in its possession and (i)
supplied by the Company in conjunction with the Services under this Agreement,
or (ii) generated by Consultant in the performance of the Services under this
Agreement.         e) Consultant shall not engage in any transaction involving
the Company’s securities while in the possession of any Confidential Information
prior to the time such information shall be made known to the general public.  
      f) If Consultant commits a breach, or threatens to commit a breach, of any
of the provisions of Section 4, the Company shall have the right and remedy to
seek to have the provisions of this Consulting Agreement specifically enforced
by any court having equity jurisdiction, it being acknowledged and agreed by
Consultant that the services being rendered hereunder to the Company are of a
special, unique and extraordinary character and that any such breach or
threatened breach will cause irreparable injury to the Company and that money
damages will not provide an adequate remedy to the Company. The rights and
remedies enumerated in this Section 4(f) shall be in addition to, and not in
lieu of, any other rights and remedies available to the Company under law or
equity.

 

  4 

   

 

5. Intellectual Property.

 

  a) Consultant will disclose promptly and fully to the Company all works of
authorship, ideas, inventions, discoveries, improvements, designs, processes,
software, or any improvements, enhancements, or documentation of or to the same
that Consultant makes, works on, conceives, or reduces to practice, individually
or jointly with others, in the course of Consultant’s consultancy with respect
to the business of the Company, in any way related or pertaining to or connected
with the Services (collectively the “Work Product”).         b) All intellectual
property rights, including patent, trademark, trade secret and copyright rights,
in and to the Work Product are and shall be the sole property of the Company.
All Work Product of Consultant shall be deemed, as applicable, to be a “work
made for hire” within the meaning of 17 U.S.C. §101. To the extent that the Work
Product is deemed not to be “work made for hire,” this Agreement shall
constitute an irrevocable assignment by the Consultant to the Company of all
right, title and interest in and to all intellectual property rights in and to
the Work Product.         c) Consultant hereby agrees to assist the Company in
any manner as shall be reasonably requested by the Company to protect the
Company’s intellectual property rights in the Work Product and to execute and
deliver such legal instruments or other documents as the Company shall request
in order for the Company to obtain protection of the Work Product throughout the
world. If the Company is unable after reasonable effort to secure Consultant’s
signature for any such documents, then Consultant hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Consultant’s agent and attorney in fact, to act for and in Consultant’s behalf
and stead to execute and file any such documents and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyrights or
other intellectual property protections. Consultant agrees that this power of
attorney is coupled with an interest.         d) Consultant shall make and
maintain adequate and current written records and evidence of all Work Product
including, without limitation, drawings, work papers, graphs, computer code,
source code, documentation, records, and any other document, all of which shall
be and remain the property of the Company, and all of which shall be surrendered
to the Company either upon request or upon cessation of Consultant’s consultancy
with the Company, regardless of the reason for such cessation.

 

  5 

   

 

  e) Consultant hereby waives, and further agrees not to assert, any moral
rights in or to the Work Product, including, but not limited to, rights to
attribution and identification of authorship, rights to approval of
modifications or limitations on subsequent modifications, and rights to
restrict, cause or suppress publication or distribution of the Work Product.

 

6. Representations and Warranties.

 

  a) The Company hereby represents and warrants to Consultant that: (i) it has
all requisite power and authority to enter into this Amendment and to perform
its obligations hereunder, (ii) this Amendment has been fully and duly
authorized by all necessary action on and has been duly executed and delivered
by it, and (iii) this Amendment constitutes a valid and binding agreement
enforceable against it in accordance with its terms.         b) Consultant
hereby represents and warrants to the Company that: (i) this Amendment
constitutes a valid and binding agreement enforceable against Consultant in
accordance with its terms, (ii) Consultant is free to enter into this Amendment
and to perform the Services and duties required hereunder, and that there are no
employment or consultancy contracts, restrictive covenants or other restrictions
that would be breached by or prevent or limit performance of the Services
hereunder, (iii) Consultant is an “accredited investor” as that term is defined
in Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”), (iv) Consultant is acquiring the shares of the Company’s common stock and
the warrant for investment and not with a view towards the public distribution
of such securities, except in accordance with the Securities Act, (v) Consultant
understands and acknowledges that the shares of the Company’s common stock and
the warrant to be issued hereunder are “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that, under such laws and
applicable regulations, such securities may be resold without registration under
the Securities Act only in certain limited circumstances, (vi) Consultant
represents that it is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act, (vii) Consultant acknowledges that it can bear the
economic and financial risk of its investment for an indefinite period, and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the shares of
the Company’s common stock and the warrant, and (viii) Consultant has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the shares and the business, properties,
prospects and financial condition of the Company.

 

7. Indemnification. Consultant agrees to indemnify and hold harmless the Company
and its directors, officers and controlling stockholders (each, an “Indemnified
Person”) from and against any claims or suits by a third party against the
Company or any liabilities or judgments based thereon, either arising from the
Consultant’s grossly negligent performance of Services under this Agreement or
the Consultant’s willful misconduct in connection with the Services, except to
the extent that such claims, suits, liabilities or judgments are caused by the
gross negligence or willful misconduct of the Company, its directors, officers,
employees, agents and controlling stockholders. The provisions of this Section 7
shall survive the termination or expiration of this Agreement for any reason.

 

  6 

   

 

8. Notices. All notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly given upon actual receipt or when delivered if
delivered personally or by nationally recognized overnight courier (for example
and not by way of limitation, by Federal Express, United Parcel Service,
Airborne Express), with acknowledgement of receipt required, addressed to the
party to receive the same at its address set forth above, or such other address
as the party to receive the same shall have specified by written notice given in
the manner provided for in this Section 8.     9. Independent Contractor.
Consultant hereby acknowledges that it will be performing services hereunder as
an independent contractor and not as an employee or agent of the Company or any
affiliate thereof. Further, Consultant shall have no authority to act for,
represent or bind the Company or any affiliate thereof in any manner, except as
may be expressly agreed to by the Company in writing from time to time. Without
limiting the foregoing, Consultant will not be eligible to participate in any
vacation, group medical or life insurance, disability, profit sharing or
retirement benefits or any other fringe benefits or benefit plans offered by the
Company to its employees, and the Company will not be responsible for
withholding or paying any income, payroll, Social Security or other federal,
state or local taxes, making any insurance contributions, including unemployment
or disability, or obtaining worker’s compensation insurance on Consultant’s
behalf. Consultant shall be responsible for, and shall indemnify the Company
against, all such taxes or contributions, including penalties and interest. Any
persons engaged by Consultant in connection with the performance of the Services
shall be Consultant’s contractors and Consultant shall be fully responsible for
them and indemnify the Company against any claims made by or on behalf of any
such contractors.     10. Survival. If this Agreement expires or is terminated
pursuant to Section 2(a), the provisions of Sections 3 (with respect to
compensation earned under Section 3(b) or expenses incurred under Section 3(a)
prior to such expiration or termination), 4, 5, 6, 7, 8, 9, 10 and 11 shall
survive such expiration or termination. If this Agreement is terminated pursuant
to Section 2(b), the provisions of Sections 3 (with respect to compensation
earned under Section 3(b) or expenses incurred under Section 3(a) prior to such
expiration or termination), 5, 6, 7, 8, 9, 10 and 11 shall survive such
termination.     11. Miscellaneous. This Agreement constitutes the entire
agreement between the parties relating to the matters discussed herein and may
be amended or modified only with the mutual written consent of the parties.
Consultant shall not assign this Agreement, in whole or in part, or subcontract
any of the Services, to any other party without the prior written consent of the
Company. This Agreement shall be governed by internal laws of the State of New
York. Each party agrees to submit to personal jurisdiction and to waive any
objection as to venue in the courts located in the State of New York. The
prevailing party in any such action shall be entitled to recover its reasonable
attorney’s fees and costs incurred in any such action or on appeal. If a
provision of this Agreement is held invalid under any applicable law, such
invalidity shall not affect any other provision of this Agreement that can be
given effect without the invalid provision. Further, all terms and conditions of
this Agreement shall be deemed enforceable to the fullest extent permissible
under applicable law, and when necessary, the court is requested to reform any
and all terms or conditions to give them such effect.

 

[Signature Page Follows]

 

  7 

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.

 

  Very truly yours,         LONG ISLAND ICED TEA CORP.         By: /s/ Philip
Thomas   Name: Philip Thomas   Title: Chief Executive Officer

 

AGREED AND ACCEPTED:       /s/ Julian Davidson   Julian Davidson  

 

  8 

   

 

EXHIBIT A

 

FORM OF EMPLOYMENT AGREEMENT



 

AGREEMENT dated as of [●] (“Commencement Date”) between JULIAN DAVIDSON,
residing at _________________ (“Executive”), and Long Island Iced Tea Corp., a
Delaware corporation having its principal office at 116 Charlotte Avenue,
Hicksville, NY 11801 (“Company”);

 

WHEREAS, the Company has appointed Executive as Executive Chairman of the
Company and desires to enter into an employment agreement with Executive; and

 

WHEREAS, Executive is willing to enter into such employment agreement on the
terms, conditions and provisions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, the parties hereby
agree as follows:

 

IT IS AGREED:

 

1. Employment, Duties and Acceptance.

 

1.1 General. During the Term (as defined in Section 2), the Company shall employ
Executive in the position of Executive Chairman of the Company and such other
positions as shall be given to Executive by the Board of Directors of the
Company (the “Board”) and are typical for a Executive Chairman, including
without limitation secretary, treasurer and similar positions with subsidiaries
of the Company. All of Executive’s powers and authority in any capacity shall at
all times be subject to the direction and control of the Board. The Board may
assign to Executive such management and supervisory responsibilities and
executive duties for the Company or any subsidiary of the Company, including
serving as an executive officer and/or director of any subsidiary, as are
consistent with Executive’s status as Executive Chairman. The Company and
Executive acknowledge that Executive’s functions and duties as Executive
Chairman shall be similar to those customarily performed by comparable officers
of similar companies. Without limiting the foregoing, Executive’s primary
functions and duties as Executive Chairman shall include among others:
determination of brand and portfolio positioning; evaluation of long-term
financial and other strategic alternatives; and establishment of a culture
promoting performance, innovation, business growth and talent development.

 

   

 

 

1.2 Full-Time Position. Executive accepts such employment and agrees to devote
substantially all of his business time, energies and attention to the
performance of his duties hereunder. Nothing herein shall be construed as
preventing Executive from (i) making and supervising personal investments, (ii)
participating in charitable, civic or trade activities (including board service
for such types of organizations) and (ii) serving as a consultant to, or on
boards of directors of, or in any other capacity to other companies, for profit
and not for profit, provided they will not, individually or in the aggregate,
interfere with the performance of Executive’s duties hereunder or violate the
provisions of Section 5.4 hereof.

 

1.3 Location. Executive will perform his duties primarily in New Zealand.
However, Executive shall undertake such occasional travel, within or outside the
United States, as is reasonably necessary in the interests of the Company.
Should the company and the Executive agree to permanently relocate the Executive
to the United States (subject to the Executive meeting the necessary United
States visa requirements) the Company will meet all reasonable relocation costs
pertaining to the Executive and his spouse, on the same basis as other similarly
situated executive chairmen within the beverage industry, subject to and in
accordance with that certain letter agreement between Executive and the Company
dated as of [●], 2016.

 

2. Term. The term of Executive’s employment hereunder shall be for three years
commencing on the Commencement Date, unless terminated earlier as hereinafter
provided (“Term”); provided, however, that on the third anniversary of the
Commencement Date and on each subsequent anniversary of such date (each a
“Renewal Date”), the term of this Agreement shall automatically be extended by
one additional year (the “Extension Period”) unless either party shall have
provided notice to the other 120 days prior to a Renewal Date that such party
does not desire to extend the term of this Agreement, in which case no further
extension of the term of this Agreement shall occur pursuant hereto but all
previous extensions of the term shall continue to be given full force and
effect. The “Term” of this Agreement shall include any Extension Periods. In
connection with any non-renewal by the Company, the Company shall pay to
Executive the amount set forth in Section 4.6(d).

 

 2 

 

 

3. Compensation and Benefits.

 

3.1 Salary. The Company shall pay to Executive a salary (“Base Salary”) at the
annual rate of $250,000. Executive’s compensation shall be paid in equal,
periodic installments in accordance with the Company’s normal payroll
procedures.

 

3.2 [Commencement Incentive. The Company shall pay to Executive an incentive
cash bonus of $165,000 on September 29, 2017.]1

 

3.3 Performance Incentives. Executive shall be eligible to be paid an annual
bonus (“Bonus”) of up to 50% of the Base Salary then in effect based on
Executive’s performance over each calendar year (prorated for the partial year
at the beginning of the Term, but including any time as Executive served as
Executive Chairman under a consulting or similar agreement). The Bonus (if any)
will be determined by the Compensation Committee of the Board (the “Committee”)
in its sole discretion. The Bonus will be paid in cash and/or stock as per the
recommendation of the Committee.

 

3.4 Automobile. The Company shall provide Executive with a suitable leased
automobile for business use and shall pay for all other costs associated with
the use of the vehicle, including insurance costs, repairs and maintenance. The
Company shall not be required to expend more than $750 per month for the costs
of leasing such automobile. The costs associated with Executive’s automobile
shall be considered taxable income to Executive, except to the extent that it is
documented to have been used by him for business purposes. In lieu of a leased
automobile provided by the Company, Executive may request by way of substitution
the sum of $750 per month for the reimbursement of Executive’s out-of-pocket
costs for his own automobile expenses.

 

3.5 Benefits. Executive shall be entitled to such medical, life, disability and
other benefits as are generally afforded to other executives of the Company,
subject to applicable waiting periods and other conditions, as well as
participation in all other company-wide employee benefits, including a defined
contribution pension plan and 401(k) plan, as may be made available generally to
executive employees from time to time. If the benefits in this Section 3.3 are
not implemented by the date being six (6) months from the Commencement Date the
Executive will accept by way of substitution the sum of $1,000.00 per month for
the period until the benefits are made available to the Executive.

 

 

1 To be included only if such amount is not paid pursuant to paragraph 3(b)(ii)
of the consulting agreement to which this form of employment agreement is
attached as an exhibit.



 3 

 

 

3.6 Vacation and Sick Days. Executive shall be entitled to twenty (20) days of
paid vacation and five (5) days of paid sick days in each year during the Term
and to a reasonable number of other days off for religious and personal reasons
in accordance with customary Company policy.

 

3.7 Expenses. The Company shall pay or reimburse Executive for all
transportation, hotel and other expenses reasonably incurred by Executive on
business trips and for all other ordinary and reasonable out-of-pocket expenses
actually incurred by him in the conduct of the business of the Company against
itemized vouchers submitted with respect to any such expenses and approved in
accordance with customary procedures.

 

3.8 [Conditional Compensation. If the Company has completed an offering or
offerings that raises gross proceeds of at least $3,000,000 from the sale of its
equity securities, then the Company shall issue to Executive 20,000 shares of
the Company’s Common Stock and an option to purchase an additional 71,686 shares
of the Company’s Common Stock with an exercise price equal to the fair market
value of the Common Stock as of such date. The Executive will agree that such
shares shall not be transferable by him until September 29, 2017. Unless the
Option may be granted pursuant to a long-term incentive equity plan of the
Company, the Option shall not be exercisable with respect to any of the
underlying shares prior to obtaining shareholder approval of the grant thereof,
and the Option shall be deemed cancelled, if shareholders do not approve the
grant thereof.]2

 

3.9 Future Equity Compensation. The Committee will grant Executive additional
options, restricted stock and/or other long term incentives under the Company’s
equity compensation plans on the same basis as other similarly situated
executive chairmen within the beverage industry.

  

 



2 To be included only if such amount is not paid pursuant to paragraph 3(b)(iv)
of the consulting agreement to which this form of employment agreement is
attached as an exhibit.

 

 4 

 

 

4. Termination.

 

4.1 Death. If Executive dies during the Term, Executive’s employment hereunder
shall terminate and the Company shall pay to Executive’s estate the amount set
forth in Section 4.6(a).

 

4.2 Disability. The Company, by written notice to Executive, may terminate
Executive’s employment hereunder if Executive shall fail because of illness or
incapacity to render services of the character contemplated by this Agreement
for six (6) consecutive months. Upon such termination, the Company shall pay to
Executive the amount set forth in Section 4.6(a).

 

4.3 By Company for “Cause”. The Company, by written notice to Executive, may
terminate Executive’s employment hereunder for “Cause”. As used herein, “Cause”
shall mean: (a) the refusal or failure by Executive to carry out specific
directions of the Board which are of a material nature and consistent with his
status as Chief Executive Officer (or whichever positions Executive holds at
such time), or the refusal or failure by Executive to perform a material part of
Executive’s duties hereunder; (b) the commission by Executive of a material
breach of any of the provisions of this Agreement; (c) fraud or dishonest action
by Executive in his relations with the Company or any of its subsidiaries or
affiliates (“dishonest” for these purposes shall mean Executive’s knowingly or
recklessly making of a material misstatement or omission for his personal
benefit); or (d) the conviction of Executive of a felony under federal or state
law. Notwithstanding the foregoing, no “Cause” for termination shall be deemed
to exist with respect to Executive’s acts described in clauses (a) or (b) above,
unless the Company shall have given written notice to Executive within a period
not to exceed ten (10) calendar days of the initial existence of the occurrence,
specifying the “Cause” with reasonable particularity and, within thirty (30)
calendar days after such notice, Executive shall not have cured or eliminated
the problem or thing giving rise to such “Cause;” provided, however, no more
than two cure periods need be provided during any twelve-month period. Upon such
termination, the Company shall pay to Executive the amount set forth in Section
4.6(b).

 

 5 

 

 

4.4 By Executive for “Good Reason”. The Executive, by written notice to the
Company, may terminate Executive’s employment hereunder if a “Good Reason”
exists. For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following circumstances without the Executive’s prior written
consent: (a) a substantial and material adverse change in the nature of
Executive’s title, duties and/or responsibilities with the Company that
represents a demotion from his title, duties or responsibilities as in effect
immediately prior to such change (such change, a “Demotion”); (b) material
breach of this Agreement by the Company; (c) a failure by the Company to make
any payment to Executive when due, unless the payment is not material and is
being contested by the Company, in good faith; (d) a liquidation, bankruptcy or
receivership of the Company; or (e) if Executive’s primary residence is in the
United States, the moving of Executive’s office to a location that requires
Executive to commute in excess of 10 miles more than Executive’s then-current
commute to Hicksville, New York (or 50 miles if greater), either on a permanent
or, if more than 30 days, temporary basis. Notwithstanding the foregoing, no
“Good Reason” shall be deemed to exist with respect to the Company’s acts
described in clauses (a), (b) or (c) above, unless Executive shall have given
written notice to the Company within a period not to exceed ten (10) calendar
days of the Executive’s knowledge of the initial existence of the occurrence,
specifying the “Good Reason” with reasonable particularity and, within thirty
(30) calendar days after such notice, the Company shall not have cured or
eliminated the problem or thing giving rise to such “Good Reason”; provided,
however, that no more than two cure periods shall be provided during any
twelve-month period of a breach of clauses (a), (b) or (c) above. Upon such
termination, the Company shall pay to Executive the amount set forth in Section
4.6(c).

 

4.5 By Company Without “Cause”. The Company may terminate Executive’s employment
hereunder without “Cause” by giving at least thirty (30) days written notice to
Executive. Upon such termination, the Company shall pay to Executive the amount
set forth in Section 4.6(c), unless such termination occurs after the expiration
of the Term, in which case nothing shall be paid.

 

4.6 Compensation Upon Termination. In the event that Executive’s employment
hereunder is terminated, the Company shall pay to Executive the following
compensation:

 

 6 

 

 

(a) Payment Upon Death or Disability. In the event that Executive’s employment
is terminated pursuant to Sections 4.1 or 4.2, the Company shall no longer be
under any obligation to Executive or his legal representatives pursuant to this
Agreement except for: (i) the Base Salary due Executive pursuant to Section 3.1
hereof through the date of termination; (ii) full payment of any previously
granted but unpaid Bonus and a pro rata share of Executive’s Bonus for the
current year determined in the ordinary course and assuming completion of any
individual performance benchmarks by Executive; (iii) vesting to the next
applicable vesting date of any grant or benefit subject to vesting, with
Executive being provided with that period of time to exercise any options as is
provided in the applicable plan (or, if no timeframe is provided therein, a
reasonable period of time); (iv) all valid expense reimbursements; an d(v) all
accrued but unused vacation pay.

 

(b) Payment Upon Termination by the Company For “Cause”. In the event that the
Company terminates Executive’s employment hereunder pursuant to Section 4.3, the
Company shall have no further obligations to the Executive hereunder, except
for: (i) the Base Salary due Executive pursuant to Section 3.1 hereof through
the date of termination; (ii) all valid expense reimbursements; and (iii) all
unused vacation pay through the date of termination required by law to be paid.

 

(c) Payment Upon Termination by Company Without Cause or by Executive for Good
Reason. In the event that Executive’s employment is terminated pursuant to
Sections 4.4 or 4.5, the Company shall have no further obligations to Executive
hereunder except for: (i) the Base Salary due Executive pursuant to Section 3.1
hereof through the date of termination; (ii) Base Salary at the applicable
annual rate as of the date of termination for nine (9) months commencing on the
date of termination, payable in accordance with Section 3.1, subject to the
Executive executing a general release in favor of the Company in customary form;
(iii) full payment of any previously granted but unpaid Bonus and a pro rata
share of Executive’s Bonus for the current year determined in the ordinary
course and assuming completion of any individual performance benchmarks by
Executive; (iv) full vesting of any grant or benefit subject to vesting, with
Executive being provided with that period of time to exercise any options as is
provided in the applicable plan (or, if no timeframe is provided therein, a
reasonable period of time); (v) all valid expense reimbursements; and (vi) all
accrued but unused vacation pay (pro rata for the period to the date of
termination).

 

 7 

 

 

(d) Payment Upon Non-Renewal. In the event that Executive’s employment is
terminated as a result of the Company sending notice that it is not renewing the
Term as set forth in Section 2, the Company shall have no further obligations to
Executive hereunder after the end of the Term, except for: (i) Base Salary at
the applicable annual rate as of the date of such notice for five (5) months
commencing after the expiration of the Term, payable in accordance with Section
3.1, subject to the Executive executing a general release in favor of the
Company in customary form; (ii) full payment of any previously granted but
unpaid Bonus and a pro rata share of Executive’s Bonus for the current year
determined in the ordinary course and assuming completion of any individual
performance benchmarks by Executive; (iii) full vesting of any grant or benefit
subject to vesting, with Executive being provided with that period of time to
exercise any options as is provided in the applicable plan (or, if no timeframe
is provided therein, a reasonable period of time); (iv) all valid expense
reimbursements; and (v) all accrued but unused vacation pay (pro rata for the
period through the expiration of the Term).

 

(e) Executive shall have no duty to mitigate awards paid or payable to him
pursuant to this Agreement, and any compensation paid or payable to Executive
from sources other than the Company will not offset or terminate the Company’s
obligation to pay to Executive the full amounts pursuant to this Agreement.

 

5. Protection of Confidential Information; Non-Competition.

 

5.1 Acknowledgment. Executive acknowledges that:

 

(a) As a result of his employment with the Company, Executive has obtained and
will obtain secret and confidential information concerning the business of the
Company and its subsidiaries (referred to collectively in this Section 5 as the
“Company”), including, without limitation, financial information, proprietary
rights, trade secrets and “know-how,” customers and sources (“Confidential
Information”).

 

(b) The Company will suffer substantial damage which will be difficult to
compute if, during the period of his employment with the Company or thereafter,
Executive should enter a business competitive with the Company or divulge
Confidential Information.

 

 8 

 

 

(c) The provisions of this Agreement are reasonable and necessary to protect the
business of the Company, to protect the Company’s trade secrets and Confidential
Information and to prevent loss to a competitor of an employee whose services
are special, unique and extraordinary.

 

5.2 Confidentiality. Executive agrees that he will not at any time, during the
Term or thereafter, divulge to any person or entity any Confidential Information
obtained or learned by him as a result of his employment with the Company,
except (i) in the course of performing his duties hereunder, (ii) with the
Company’s prior written consent; (iii) to the extent that any such information
is in the public domain other than as a result of Executive’s breach of any of
his obligations hereunder; or (iv) where required to be disclosed by court
order, subpoena or other government process. If Executive shall be required to
make disclosure pursuant to the provisions of clause (iv) of the preceding
sentence, Executive promptly, but in no event more than two (2) business days
after learning of such subpoena, court order, or other government process, shall
notify the Company (to the extent such notice is legally permissible) and, at
the Company’s expense, Executive shall: (a) take reasonable and lawful steps
required by the Company to defend against the enforcement of such subpoena,
court order or other government process, and (b) permit the Company to intervene
and participate with counsel of its choice in any proceeding relating to the
enforcement thereof.

 

5.3 Documents. Upon termination of his employment with the Company, Executive
will promptly deliver to the Company all memoranda, notes, records, reports,
manuals, drawings, blueprints and other documents (and all copies thereof)
relating to the business of the Company and all property associated therewith,
which he may then possess or have under his control; provided, however, that
Executive shall be entitled to retain copies of such documents reasonably
necessary to document his financial relationship with the Company or as
otherwise may be reasonably required to comply with applicable law or legal
process.

 

 9 

 

 

5.4 Non-Competition. For and in consideration of Executive’s employment by the
Company and the consideration the Executive will receive thereby, Executive
hereby agrees as follows:

 

(a) Executive shall not during the period of his employment by or with the
Company and for the Applicable Period (defined below), for himself or on behalf
of, or in conjunction with, any other person, persons, company, partnership,
limited liability company, corporation or business of whatever nature:

 

(i) engage, as an officer, director, manager, member, shareholder, owner,
partner, joint venturer, trustee, or in a managerial capacity, whether as an
employee, independent contractor, agent, consultant or advisor, or as a sales
representative, in an entity that designs, researches, develops, markets, sells
or licenses products or services that are substantially similar to or
competitive with the business of the Company that is located within seventy-five
(75) miles of any market in which Company currently operates or has plans to do
business in at the time of termination;

 

(ii) call upon any person who is at that time, or within the preceding nine (9)
months has been, an employee of the Company, for the purpose, or with the
intent, of enticing such employee away from, or out of, the employ of the
Company or for the purpose of hiring such person for Executive or any other
person or entity, unless any such person was terminated by the Company more than
nine (9) months prior thereto;

 

(iii) call upon any person who, or entity that is then or that has been within
nine (9) months prior to that time, a customer of the Company, for the purpose
of soliciting or selling products or services in competition with the Company;
or

 

(iv) call upon any prospective acquisition or investment candidate, on the
Executive’s own behalf or on behalf of any other person or entity, which
candidate was known by Executive to have, within the previous nine (9) months,
been called upon by the Company or for which the Company made an acquisition or
investment analysis or contemplated a joint marketing or joint venture
arrangement with, for the purpose of acquiring or investing or enticing such
entity into a joint marketing or joint venture arrangement.

 

 10 

 

 

For purposes of this Section 5:

 

  ● the term “Company” shall be deemed to include the Company and any of its
respective subsidiaries; and         ● the term “Applicable Period” shall mean
nine (9) months from the termination of Executive’s employment.

 

5.5 Injunctive Relief. If Executive commits a breach, or threatens to commit a
breach, of any of the provisions of Section 5.2 or 5.4, the Company shall have
the right and remedy to seek to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed by Executive that the services being rendered hereunder
to the Company are of a special, unique and extraordinary character and that any
such breach or threatened breach will cause irreparable injury to the Company
and that money damages will not provide an adequate remedy to the Company. The
rights and remedies enumerated in this Section 5.5 shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or equity. In connection with any legal action or proceeding arising out of or
relating to this Agreement, the prevailing party in such action or proceeding
shall be entitled to be reimbursed by the other party for the reasonable
attorneys’ fees and costs incurred by the prevailing party.

 

5.6 Modification. If any provision of Section 5.2 or 5.4 is held to be
unenforceable because of the scope, duration or area of its applicability, the
tribunal making such determination shall have the power to modify such scope,
duration, or area, or all of them, and such provision or provisions shall then
be applicable in such modified form.

 

5.7 Survival. The provisions of this Section 5 shall survive the termination of
this Agreement for any reason, except in the event Executive is terminated by
the Company without “Cause,” or if Executive terminates this Agreement with
“Good Reason,” in either of which events, clause (i) of Section 5.4 shall be
null and void and of no further force or effect. The non-renewal of this
Agreement at the end of the Term shall not be deemed a termination by the
Company without “Cause”; provided, that in such event all of the nine (9) month
periods set forth in Section 5.4 shall be deemed to be five (5) months.

 

 11 

 

 

6. Miscellaneous Provisions.

 

6.1 Notices. All notices provided for in this Agreement shall be in writing, and
shall be deemed to have been duly given when (i) delivered personally to the
party to receive the same, or (ii) when mailed first class postage prepaid, by
certified mail, return receipt requested, addressed to the party to receive the
same at his or its address set forth below, or such other address as the party
to receive the same shall have specified by written notice given in the manner
provided for in this Section 6.1. All notices shall be deemed to have been given
as of the date of personal delivery or mailing thereof.

 

  If to Executive:           Julian Davidson     ___________________    
___________________     ___________________         If to the Company:          
Long Island Ice Tea Corp.     116 Charlotte Avenue     Hicksville, New York
11801         With a copy in either case to:           Graubard Miller     405
Lexington Avenue, 11th Floor     New York, New York 10174     Attn: David Alan
Miller / Jeffrey M. Gallant

 

6.2 Entire Agreement; Waiver. This Agreement sets forth the entire agreement of
the parties relating to the employment of Executive and is intended to supersede
all prior negotiations, understandings and agreements. No provisions of this
Agreement may be waived or changed except by a writing by the party against whom
such waiver or change is sought to be enforced. The failure of any party to
require performance of any provision hereof or thereof shall in no manner affect
the right at a later time to enforce such provision.

 

 12 

 

 

6.3 Governing Law. All questions with respect to the construction of this
Agreement, and the rights and obligations of the parties hereunder, shall be
determined in accordance with the law of the State of New York applicable to
agreements made and to be performed entirely in New York.

 

6.4 Binding Effect; Nonassignability. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of the Company. This Agreement
shall not be assignable by Executive, but shall inure to the benefit of and be
binding upon Executive’s heirs and legal representatives.

 

6.5 Severability. Should any provision of this Agreement become legally
unenforceable, no other provision of this Agreement shall be affected, and this
Agreement shall continue as if the Agreement had been executed absent the
unenforceable provision.

 

6.6 Section 409A. This Agreement is intended to comply with the provisions of
Section 409A of the Internal Revenue Code (“Section 409A”). To the extent that
any payments and/or benefits provided hereunder are not considered compliant
with Section 409A, the parties agree that the Company shall take all actions
necessary to make such payments and/or benefits become compliant.

 

6.7 Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, each of which will constitute an original of this Agreement and
both of which together shall constitute one and the same Agreement. Signature
pages delivered by facsimile, .pdf or similar electronic means shall have the
same force and effect as original signatures.

 

[Signature Page Follows]

 

 13 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

  

  LONG ISLAND ICED TEA CORP.          By:     Name:     Title:               
JULIAN DAVIDSON 

 



   

 

